Citation Nr: 1509280	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  07-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability to include the residuals of a neck injury.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1970 to December 1970 and from June 1976 to June 1983, as well as periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between the years 1970 and 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which confirmed and continued the denial of the claims on appeal.  

In October 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO (Travel Board hearing) in Waco, Texas.  A transcript of that hearing is of record.  

The Board remanded this matter in March 2014 and December 2014, and the matter is again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Board remanded this matter for the association of certain pertinent treatment records with the Veteran's claims file and a medical opinion to respond to particular inquiries.  While this matter has been returned to the Board, the remand instructions have yet to be completed.  
While a February 20, 2015 letter to the Veteran notes that records from Carswell Naval Air Station Clinic had been requested, the Board is concerned that not enough time has passed for a response.  On remand, the AOJ should allow an appropriate time for response.  Further, the AOJ should ensure that the Veteran is properly advised of any attempts to obtain these records.  

Further, the Board observes that the AOJ was requested to attempt to locate service records for a period of reserve service prior to the Veteran's period of active duty.  However, while the record contains a request for information concerning the Veteran's period of active service with the National Personnel Records Center (NPRC), the record does not reflect that the AOJ attempted to the Veteran's service treatment records for his prior reserve service as requested in the prior Remand.  

Finally, while a request for a DBQ medical examination dated February 19, 2015, is contained in the claims folder, the record does not show that requested medical opinion has been obtained.  On remand, the AOJ should ensure that all appropriate development is completed before returning the case to the Board for further appellate review.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.   

Accordingly, the case is REMANDED for the following action:

1.  Request treatment records from the Veteran's time in the reserves between 1970 and 1976, with particular emphasis on records on and after July 12, 1973, and records on and after July 12, 1973 which reflect an x-ray having been performed.

By his October 2014 revised substantive appeal, the Veteran specifically requested assistance in locating the record storage facility that stores the VF 202 squadron records and safety, payroll and roster records for the VF 202 unit.  He stated that certain medical records may be kept in the NAS Dallas Clinic, which closed and the documents may have moved to NAS Carswell in Fort Worth, Texas.  Documentation of any attempts to locate outstanding record should be included in the claims folder.  

2.  Regardless of whether any records identified above are obtained and associated with the file, provide the claims file to an appropriate VA examiner.  Ask the examiner to review the Veteran's complete claims file, including this remand, and all other relevant records.  

If the examiner feels that another examination is necessary to respond to the below inquiries, one should be scheduled.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

(a)  The examiner is requested to consider the medical evidence of record concerning the Veteran's injury suffered on July 12, 1973, during a drill in which he fell off a ladder, and opine as to the likelihood that the Veteran suffered whiplash to his neck, injured his spine, and suffered nerve damage as a result of the spinal injury.  The examiner is further requested to opine as to whether it is at least as likely as not that the Veteran's claimed neck condition, hearing loss, and tinnitus were caused or permanently aggravated by said nerve damage.

In the examiner's rationale, the examiner is requested to respond to the private physician's report dated December 2012 and the scholarly articles cited in the Veteran's October 2014 revised substantive appeal.  

The examiner is asked to reconcile the December 2012 report with the prior VA examinations performed in January 2011 and October 2013, which found no nexus between the Veteran's claimed disabilities and his military service.

(b)  The examiner should also offer an opinion as to whether the Veteran's claimed disabilities were caused or permanently aggravated by the Veteran's service-connected myofacial pain dysfunction-syndrome of the temporomandibular joint (TMJ).

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




